Citation Nr: 1314187	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978 and from September 2004 to November 2005.  During the second active duty period he served in Iraq.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Detroit, Michigan Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDING OF FACT

Symptoms of heart fluttering and palpitations the Veteran experienced during service continued and worsened after service and were diagnosed as atrial fibrillation.


CONCLUSION OF LAW

Atrial fibrillation was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  The Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran contends that his current atrial fibrillation began during service.  He states that he experienced symptoms during service that after separation from service were diagnosed as atrial fibrillation.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases may also be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has stated that, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran reports that he began to experience heart palpitations during his 2004 to 2005 period of active duty.  He indicates that during service he did not seek treatment for those symptoms, and medical records from that period of service do not mention such symptoms.

After service, in April 2006, the Veteran sought private emergency treatment for racing of his heart, shortness of breath, and lightheadedness.  He reported having experienced a rapid heart rate on and off over six months.  The treating clinician's impression was benign palpitations.

In May 2006, the Veteran saw private cardiologist J. B. N., M.D., to address heart palpitations.  The Veteran reported that during his service in Iraq he experienced brief heart palpitations.  He stated that in 2006 the palpitations became more frequent and lasted longer.  He indicated that he went to an emergency room and was found to be in atrial fibrillation that reverted.  Dr. N. examined the Veteran and ordered diagnostic tests.  Dr. N.'s impression was paroxysmal atrial fibrillation.

The Veteran had a VA heart examination in July 2008.  He reported that while he was in Iraq he experienced episodes of heart fluttering.  He stated that after service from about January 2006 the palpitations became more frequent, occurring almost daily, sometimes four or five times a day.  He said that a physician he consulted found that he was not a good candidate for ablation.  He stated that the frequency of episodes was controlled when he was on medication.  The examiner's assessment was atrial fibrillation.  The examiner wrote, "It is likely that the sensation that the veteran experienced while in the service were in fact episodes of atrial fibrillation which worsened when he was discharged and for which he then sought medical attention."

In December 2008 Dr. N. wrote that he had evaluated the Veteran for intermittent atrial fibrillation.  Dr. N. stated that it is possible that the Veteran's atrial fibrillation started during the Veteran's 2004 to 2005 service in Iraq.  Dr. N. noted that the Veteran reported experiencing palpations during his Iraq service, and noted that atrial fibrillation can have mild symptoms and become more symptomatic at a later date.

From 2006 forward the Veteran has provided consistent reports that he experienced heart fluttering and palpitation symptoms in Iraq in 2004 and 2005 and that those symptoms continued and increased after service.  The Board finds his accounts credible.  The VA examiner found it likely that the Veteran's symptoms during service were manifestations of the atrial fibrillation that was diagnosed after service in 2006.  Dr. N. found it possible that the symptoms during service were symptoms of atrial fibrillation that worsened and was diagnosed after service.  Both medical opinions support a connection between the symptoms during service and the condition diagnosed soon after service.  The Board finds that the evidence at least equivocally supports service connection for the Veteran's atrial fibrillation.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for atrial fibrillation is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


